Michael and Theresa




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 12, 2015

                                      No. 04-15-00021-CV

             BOARD OF ADJUSTMENT OF THE CITY OF SAN ANTONIO,
                                Appellant

                                                 v.

                                  Michael and Theresa HAYES,
                                            Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2014CV00284
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        On February 24, 2015, the trial court clerk filed a notification of late record stating the
clerk’s record had not been filed because appellant failed to pay or make arrangements to pay the
clerk’s fee for preparing the record and appellant is not entitled to appeal without paying the fee.
On February 26, 2015, this court ordered Appellant to provide written proof to this court that
either (1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or
(2) appellant is entitled to appeal without paying the clerk’s fee.

        On March 6, 2015, Appellant filed a notice of payment. It is therefore ORDERED the
clerk’s record be filed in this court no later than April 3, 2015.


                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court